DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I-Figure 1 in the reply filed on June 23, 2020 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Drawings
The drawings were received on May 17, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeble (U.S. 4,844,775) in view of Ichiki et al. (U.S. 2004/0108470), Chen et al. (U.S. 2008/0135518), Donnelly et al. (U.S. 2011/0139748), and Purayath et al. (U.S. 9,159,606) with evidentiary support provided by Klick (U.S. 5,705,931).
Referring Figure 2 and column 1ine 44-column 2, line 64, Keeble discloses an electron beam plasma reactor (Fig. 2, col. 2., lines 51-64) comprising:  a plasma chamber 10 having a side wall, an upper portion, and a lower portion (Fig. 2, col. 2., lines 51-64); an upper electrode 17 in the upper portion of the plasma chamber (Fig. 2, col. 2., lines 51-64); a workpiece support 13 to hold a workpiece 14 in the lower portion of the plasma chamber with the workpiece facing the upper electrode (Fig. 2, col. 2., lines 51-64); a gas supply 12 to provide gas to the plasma chamber; a vacuum pump 11 coupled to the chamber to evacuate the chamber (Fig. 2, col. 2, lines 51-64); and a controller (means for controlling or adjusting the electric field) configured to create a first plasma 3 in an upper portion of the chamber that generates ions (flux of ions 4) that bombard the upper electrode such that the upper electrode emits an electron beam toward the workpiece (Fig. 1) such that a portion of the electron beam impinges gas in the lower portion of the plasma chamber to generate a second plasma in the lower portion having a lower electron temperature than the first plasma (i.e. extracted a low energies at 25 eV, Figs. 1-2, col. 1, lines 44-64, col. 2, lines 45-50, col.4, lines 45-47).  
by electron impact to generate a second plasma in the lower portion having a lower electron temperature than the first plasma.
Referring to paragraphs [0030] and [0043], Ichiki et al. teach a plasma reactor wherein a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact (i.e. collision) to generate a second plasma in the lower portion having a lower electron temperature than the first plasma since electrons lose energy by collision while moving downstream; thereby lowering the electron temperature in the lower region of the chamber and thus achieving the desired plasma characteristics.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Keeble such that a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact to generate a second plasma in the lower portion having a lower electron temperature than the first plasma as taught by Ichiki et al. since it is conventionally known that since electrons lose energy by collision while moving downstream; thereby lowering the electron temperature in the lower region of the chamber and thus achieving the desired plasma characteristics.
Keeble in view of Ichiki et al. fails to teach a first RF power source coupled to the upper electrode; and a controller configured to operate the first RF power source to apply an RF power to upper electrode, and to operate the gas supply so as to, in conjunction with the vacuum pump, to create a first plasma in an upper portion of the chamber that generates ions that bombard the upper electrode such that the upper electrode emits an electron beam toward the workpiece.

Keeble in view of Ichiki et al. and Chen et al. is silent on the first power source being a first RF power source coupled to the upper electrode.
Referring to Figure 3 and paragraphs [0061], [0078], Donnelly et al. teach a first power source 320 being a first RF power source (RF function generator) coupled to an upper electrode 310.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first power source of Keeble in view of Ichiki et al. and Chen et al. with a first RF power source as taught by Donnelly et al. since RF and DC power sources are functional equivalents capable of attracting positively charged ions into the upper electrode to generate high energy secondary electrons which may bombard the substrate at nearly normal 
Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. is silent on the controller is configured to operate the RF power source at an RF power level to provide inelastic electron collision between the electron beam and the gas in the lower portion of the plasma chamber.
Referring to column 9, line 66-column 10, line 28, column 13 lines 20-55, and column 17, lines 24-36, Purayath et al. teach an electron beam plasma reactor wherein the controller is configured to operate the RF power source at various RF power levels to achieve the desired process (col. 13, lines 20-55, col. 17, lines 24-36).   Klick demonstrates that it is well known in the art to operate an RF power source at an RF power level to provide inelastic electron collision and cause the electrons to adhere to a process gas, thereby generating ions (Klick-col. 1, lines 11-25).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the controller to be configured to operate the RF power source of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. at various RF power levels to provide inelastic electron collision as taught by Purayath et al. in order to achieve the desired process.  Therefore, the resulting modified apparatus of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. would yield a structure wherein the controller is configured to operate the RF power source at an RF power level to provide inelastic electron collision between the electron beam and the gas in the lower portion of the plasma chamber.
The resulting modified apparatus of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. yields a first RF power source coupled to the upper electrode; and a controller 90 configured to operate the first RF power source (RF function generator) to apply an RF power to upper electrode, and to operate the gas supply in conjunction with the vacuum 
With respect to claim 2, the plasma reactor of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. further comprising a bias voltage generator 16 coupled to workpiece support pedestal 13 (Keeble-Fig. 2, col. 2, lines 51-64).
With respect to claim 3, the plasma reactor of Keeble in view of Ichiki et al., Chen et al. and Donnelly et al. further includes wherein the upper electrode comprises one of silicon, carbon, silicon carbide, silicon oxide, aluminum oxide, yttrium oxide, zirconium oxide (Chen et al.-par.[0041]).
With respect to claim 9, the plasma reactor of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. further comprising a window 10 (portion of 10 within 20) in the side wall in the upper portion of the chamber, a coil antenna 20 around the window, and an RF generator 21 coupled to the coil antenna (Keeble-Fig. 2, col. 2, line 65-col. 3, line 7).
With respect to claim 10, the plasma reactor of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al.  further includes wherein the controller is configured 
As discussed above in claim 1, the resulting modified apparatus of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. yields a controller 90 configured to operate the first RF power source (RF function generator) to apply an RF power to upper electrode, and to operate the gas distributor and vacuum pump such that a portion of the electron beam impinges the workpiece (Keeble- col. 2, lines 45-50, Chen et al.-Fig. 2, 6, par.[0045], [0049]).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeble (U.S. 4,844,775) in view of Ichiki et al. (U.S. 2004/0108470), Chen et al. (U.S. 2008/135518), Donnelly et al. (U.S. 2011/0139748), and Purayath et al. (U.S. 9,159,606) as applied to claims 1-3 and 9-10 above, and further in view of Ashtami et al. (U.S. 6,083,363).
The teachings of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. have been discussed above.
Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. fail to teach a first electromagnet or permanent magnet adjacent and surrounding the upper portion of the chamber and a second electromagnet or permanent magnet adjacent and surrounding the lower portion of the chamber.
Referring to Figures 1,3, and column 6, lines 1- 46, Ashtami et al. teach a plasma reactor wherein a first magnet 44 or 46 adjacent the upper chamber 12 and a second magnet 45 adjacent the lower chamber 14 in order to improve the plasma uniformity and extraction the .

Claims 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeble (U.S. 4,844,775) in view of Ichiki et al. (U.S. 2004/0108470), Chen et al. (U.S. 2008/0135518), Donnelly et al. (U.S. 2011/0139748), and Purayath et al. (U.S. 9,159,606) as applied to claims 1-3 and 9-10 above, and further in view of Paterson et al. (U.S. 7,780,864).
The teachings of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. have been discussed above.
Keeble discloses a first gas supply 12 to supply a first gas to the upper portion of the chamber (Fig. 2); however, Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. fail to teach a second gas supply to supply a second gas to the lower portion of the chamber.

With respect to claim 8, the plasma reactor of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., Purayath et al. and Paterson et al. further includes wherein the first gas supply is configured to supply an inert gas to the chamber and the second gas supply is configured to supply a process gas to the chamber.  It should be noted that the type of gases, i.e. inert gas or process gas, used in apparatus claims are considered intended use of the apparatus and given weight to the extent that the prior art is capable of performing the intended use.  Therefore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. fail to teach wherein the first RF power source comprises a first RF power supply to apply RF power of a first frequency and a second RF power supply to apply RF power of a second frequency.
Referring to Figure 1 and column 5, lines 16-44, Paterson et al.’864 teach it is conventionally known in the plasma processing art for the RF source power generator comprises a first RF power generator 122a having a first frequency and a second RF power generator 122b having a second frequency in order to adjust the frequency according to the desired processing conditions. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Keeble in view of Ichiki et al., Chen et al., Donnelly et al., and Purayath et al. to includes the RF source power generator comprises a first RF power generator having a first frequency and a second RF power generator having a second frequency as taught by Paterson et al.’864 in order to adjust the frequency according to the desired processing conditions.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive. 
With regards to Samurkawa arguments, it is moot since the Samurkawa reference is withdrawn.

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Ichiki et al. teach a plasma reactor wherein a portion of the electron beam impinges gas in the lower portion of the plasma chamber by electron impact (i.e. collision) to generate a second plasma in the lower portion having a lower electron temperature than the first plasma since electrons lose energy by collision while moving downstream (paragraphs [0030] and [0043]).  Chen et al. teach it is conventionally known for a controller 90 configured to operate the first power source to apply an RF power to upper electrode, and to operate the gas supply (i.e. gas injection system) so as to, in conjunction with the vacuum pump 30 to create a plasma 230 in an upper portion of the chamber that generates ions that bombard the upper electrode such that the upper electrode emits an electron beam 235 toward the workpiece (Fig. 2, 6, par.[0045], [0049]).  Purayath et al. was applied to teach an electron beam plasma reactor wherein the controller is configured to operate the RF power source at various RF power levels to achieve the desired process (col. 13, lines 20-55, col. 17, lines 24-36).  Klick was simply applied to demonstrate evidentiary support that it is well known in the art to operate an RF power source at an RF power level to provide inelastic electron collision (col. 1, lines 11-25).  Additionally, Kang shows that it is conventionally known that by applying RF power source an electric field is created which generates inelastic electron collision (par.[0017]).  Thus, one of ordinary skill would deduce that by controlling the RF power source, the inelastic electron .
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kan’878 teach it is well known in the art to operate an RF power source at an RF power level to provide inelastic electron collision.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716